Citation Nr: 1625803	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression and posttraumatic stress disorder (PTSD), and variously diagnosed as depressive disorder, mood disorder, and adjustment disorder with mixed anxiety and depressed mood.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a headache disorder.

5.  Entitlement to service connection for a condition manifested by body pains.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Nephew


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2016, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The Veteran initially submitted a claim for service connection for depression/mental disorder, which was denied in the December 2010 rating decision.  He perfected an appeal of this decision.  Subsequently, the Veteran submitted a separate claim for service connection for PTSD, which was denied in a January 2014 rating decision.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  It follows that in essence, the Veteran's first appeal already included PTSD, and that his second claim was not necessary.  Accordingly, the Board has recharacterized that claim as set forth on the title page.

The Board notes that, subsequent to the RO's most recent adjudication of the Veteran's claims in the April 2013 Statement of the Case, additional VA treatment records were associated with the record.  However, as the Veteran's claims are being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received records in the readjudication of the Veteran's claims.  38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for diabetes, an acquired psychiatric disorder, and hypertension and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at the February 2016 Board hearing, the Veteran withdrew his appeal of the issue of entitlement to service connection for a condition manifested by body pains.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the claim of entitlement to service connection for a condition manifested by body pains; the Board has no further jurisdiction to consider an appeal of this matter.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his or her representative. 38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

At his Board hearing in February 2016, prior to the issuance of a final decision, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to service connection for a condition manifested by body pains.  The undersigned Veterans Law Judge confirmed that request on the record.  Because the Veteran has withdrawn the issue on appeal, there is effectively no longer any remaining allegation of error of fact or law.  See 38 U.S.C.A. § 7105(d)(5).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to service connection for a condition manifested by body pains.


ORDER

The appeal of entitlement to service connection for a condition manifested by body pains is dismissed.


REMAND

Outstanding Records

A May 2012 VA treatment record shows that the Veteran was "in the appeal process for social security," and a January 2013 VA treatment record shows that the Veteran was pursuing Social Security (SSA) disability.  VA has a duty to obtain records associated with the SSA claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).


There may also be outstanding VA treatment records.  In this regard, the Veteran testified at the February 2016 hearing that he started going to the Tallahassee VAMC in 2004, but the earliest VA treatment records in the claims file date from October 2009.  VA has a duty to obtain the identified VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered); 38 C.F.R. § 3.159(c)(2) (2013).

Acquired Psychiatric Disorder

The Veteran contends that he has experienced depression since active duty when he was falsely charged with sexual assault while stationed in North Carolina.  See December 2010 Notice of Disagreement; April 2012 Statement in Support of Claim for PTSD; December 2013 Statement in Support of Claim.  The Veteran also asserts that he has PTSD as a result of this incident.  In the April 2012 statement, the Veteran reported that he does not have access to records of this incident but "the U.S.M.C. does along with the Wilmington, N.C. police department."  In the December 2013 statement, the Veteran indicated that the incident occurred in 1979 in Newbern, North Carolina and that records from that police department should be obtained.   

Service treatment records are silent with regard to an acquired psychiatric disorder.  Personnel records, which are partially illegible, show that the Veteran received non-judicial punishment on four separate occasions from 1977 to 1979, none of which appear to be related to sexual assault.  However, an April 1979 record mentions a summary court martial.  Additionally, the records show that the Veteran was notified that his reenlistment code of RE-38 would signify that he was not eligible for reenlistment.  

Post-service records show a diagnosis of major depression in 1995.  VA treatment records show various diagnoses, including depressive disorder, mood disorder, and adjustment disorder with mixed anxiety and depressed mood.  A December 2013 VA treatment record shows a positive PTSD screen.

The Veteran has not been afforded a VA psychiatric examination or opinion for this claim.  In light of the foregoing evidence, a VA examination is needed to assess whether any current psychiatric disorder is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, it does not appear that the AOJ attempted to verify the claimed stressor.  The Board finds that on remand the Veteran should be provided with another opportunity to provide more specific information regarding his claimed in-service stressor.  If adequate information is obtained from the Veteran, further efforts should be made to verify his claimed stressors.

Headaches

The Veteran contends that his currently diagnosed headache condition had its onset in service.  He reports that he experienced headaches in service and that by the time he got out of service he was having headaches on a regular basis.  See February 2016 Hearing Testimony.  Service treatment records are silent for treatment or complaints related to headaches.  Post-service VA treatment records show that headaches have been listed as one of the Veteran's problems since 2009.  

The Veteran is competent to report symptoms of headaches, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, post-service VA treatment records show treatment for headaches.  See October 2009 VA Treatment Record.  An opinion is needed as to whether the current headaches represent a disability that began in active service.  As such, an examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Hearing Loss

The most recent VA examination for hearing loss was conducted in March 2013.  During his February 2016 Board hearing, the Veteran testified that he believed his bilateral hearing disability had worsened since the March 2013 examination.  Given the evidence of a change in the condition, he is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Diabetes and Hypertension

Finally, regarding the claims for entitlement to service connection for diabetes and hypertension, the Board finds that the evidence, at this juncture, does not necessitate the provision of VA examinations.  However, as potentially pertinent VA and SSA records may be added to the record, additional evidence may yet be provided which meets the McLendon threshold.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from 2004 to the present.  

2. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  

3. Request from the Veteran additional information as needed, to obtain credible supporting evidence of his claimed PTSD stressor.  He should be asked to provide as much information as possible regarding his claimed stressor, particularly specific dates, full names of the people involved, and places.  

After an opportunity to respond, if adequate information has been submitted, attempt to verify the Veteran's stressor.  All attempts to verify stressor(s) should be documented, and if there is a lack of information available to corroborate stressors or corroboration is unsuccessful, a memorandum of record should be associated with the claims file.

4. After all available records have been associated with the claims file; schedule the Veteran for a VA examination to determine whether any acquired psychiatric disability is related to service.

The examiner should review the claims file.

The examiner should render opinions as to the following:

(a) For any acquired psychiatric disorders found to be present at any time since 2010; provide an opinion as to whether it began in service or is the result of a disease or injury (including stressors) in service.

If a psychiatric disorder diagnosed at any point since 2010 is not found currently, the examiner should address whether the prior diagnosis was erroneous or the previously diagnosed condition is in remission.  If in remission, the examiner should treat the diagnosis as a current disability for purposes of the opinions sought in this remand.

(b) Specifically state whether the Veteran has met the criteria for a diagnosis of PTSD at any time since 2010.  If a diagnosis of PTSD is not deemed appropriate, explain what criteria are not met.  If in remission, treat the disorder as a current disability.

(c) If a diagnosis of PTSD is appropriate, the examiner must identify the specific stressor(s) underlying the PTSD diagnosis.

(d) The examiner must acknowledge and discuss the Veteran's reports of anxiety and depression following being falsely accused of sexual assault. 

If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided. 

The absence of evidence of treatment for psychiatric symptoms in the service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner should provide reasons for the opinions. 

The examiner should state whether if the Veteran's reports were accepted, they would be sufficient to show that a current psychiatric disability is the result of an in-service stressor or had its onset in service.  If the Veteran's reports would be sufficient, the examiner should state whether there is any medical reason for rejecting those reports (other than the absence of supporting clinical evidence, unless it would be medically expected that the Veteran would have sought treatment or such record would exist).

5. After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine whether there is a current headache disorder related to service.  

The examiner should review the claims file.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's headache disorder had its onset in service or is related to any in-service disease, event, or injury, to include the Veteran's reports of headaches in service.  

The examiner should comment on whether the Veteran's reports, if accepted, would be sufficient with the other evidence of record to show that headaches (at least as likely as not) began in service or are otherwise related to service.  The examiner should also report whether there is any medical reason to reject the Veteran's reports.  The absence of treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

6. After all available records have been associated with the claims file, schedule the Veteran for a VA audiology examination to assess the current severity of his hearing loss.  The claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should describe the impact of the hearing loss on his activities of daily living and his occupation must be recorded in detail in the examination report.

7. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


